DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
JUMBO CASE - The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: am image bearing member, a secondary transfer member, a current detecting portion in claims 1 and 5-9; a counting portion in claims 8 and 9; an environment detecting portion in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitations “the same material” and “the same environmental conditions” in the above claims are not clear.  The term “same” is a comparative term but the claim fails to establish what the material nor the environmental condition are been compared to. One skilled in the art would not be able to ascertain the meats and bounds of the claims, thus reasonable search over prior art is precluded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0017904 to Aiba in view of US 10,180,641 to Itagaki.

Aiba teaches:
(claim 1)	An image forming apparatus (1) comprising: 
an image bearing member (51) configured to bear a toner image; 
a transfer belt (44b) onto which the toner image is primary-transferred from said image bearing member; 
a secondary transfer member (45b) configured to secondary-transfer the toner image from said transfer belt onto a recording material in a secondary transfer portion; 
a voltage source (63) configured to apply a transfer voltage to said secondary transfer member; 
a current detecting portion (64) capable of detecting a current flowing from said voltage source through said secondary transfer member; and 
a controller (11) capable of controlling said voltage source, 
wherein said controller is capable of executing an operation (ATVC) in a first mode in which when the recording material is absent in the secondary transfer portion, a current flowing through said secondary transfer member under application of a first test voltage to said secondary transfer member is detected by said current detecting portion and then information on a current-voltage characteristic of said secondary transfer member is acquired [0048], 
wherein said controller is capable of executing an operation in a second mode (image formation) in which when the recording material is present in the secondary transfer portion, a predetermined image is transferred from said transfer belt onto the recording material under application of an image formation voltage (V2tr) to said secondary transfer member [0048-0050], and 
wherein on the basis of the information acquired during the operation in said first mode, said controller changes an interval (i.e. range) of image formation voltages applied in the operation in said second mode [0044-0046].

(claim 3)	An image forming apparatus according to Claim 1, wherein said controller executes the operation in said first mode after receiving an instruction of execution of the operation in said second mode and before the execution of the operation in said second mode (FIG.5: ATVC before image formation).

(claim 4)	An image forming apparatus according to Claim 1, wherein during the operation in said first mode, said controller causes said current detecting portion to detect the current flowing through said secondary transfer member under application of a plurality of different first test voltages to said secondary transfer member and acquires the information on the current-voltage characteristic of said secondary transfer member (FIG.4A, [0048]).

	Examiner assumes, arguendo, that Aiba does not teach a predetermine test image and plurality of different test voltages as recited in claim 1.
	Itagaki discloses an image forming apparatus wherein a test chart composed of plural test images formed at different secondary transfer bias levels is used to adjust for color registration.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Aiba and Itagaki such that in the image forming apparatus according to claim 1 a predetermined test image is transferred from said transfer belt onto the recording material under application of a plurality of different second test voltages to said secondary transfer member and then a test chart for adjusting a transfer voltage set during transfer is outputted for at least the purpose of enabling adjustment of image forming parameters to insure image quality.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,180,641 to Itagaki in view of US 2018/0017904 to Aiba.

Itagaki teaches:
(claim 9)	An image forming apparatus (100) comprising: 
an image bearing member (1) configured to bear a toner image; 
a transfer belt (7) onto which the toner image is primary-transferred from said image bearing member; 
a secondary transfer member (82) configured to secondary-transfer the toner image from said transfer belt onto a recording material in a secondary transfer portion; 
a voltage source (87) configured to apply a transfer voltage to said secondary transfer member; and
a controller capable of controlling said voltage source, 
wherein said controller is capable of executing an operation (color registration) in a (image formation) mode in which when the recording material is present in the secondary transfer portion, a predetermined test image is transferred from said transfer belt onto the recording material under application of a plurality of different test voltages to said secondary transfer member and then a test chart for adjusting a transfer voltage set during transfer is outputted.
Itagaki further discloses the transfer voltage is affected by the environment in which an image forming apparatus is placed, and the condition of the apparatus and are thus to be decided each time a sheet of recording medium is registered, but is not explicit about such control.
Aiba discloses an image forming apparatus including a temperature and humidity sensor (70), a current detection circuit (64), and determining a range for secondary transfer voltage of an image according to a use state and environment as to account for resistance variations in the system [0048].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Itagaki and Aiba such that the image forming apparatus according to claim 9 further comprises 
a counting portion configured to count a value relating to use of said secondary transfer member; 
an environment detecting portion configured to detect an environment; and 
wherein said controller sets the interval of the plurality of different test voltages on the basis of the value relating to use of said secondary transfer member and a value relating to the environment
for at least the purpose of enabling adjustment of image forming parameters to insure image quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/              Primary Examiner, Art Unit 2852